Case 2:19-cv-01717-RGK-AGR Document 88-1 Filed 10/22/19 Page 1 of 7 Page ID #:967



 1   Jeffrey L. Kessler (admitted pro hac vice)
     jkessler@winston.com
 2   David G. Feher (admitted pro hac vice)
     dfeher@winston.com
 3   WINSTON & STRAWN LLP
     200 Park Avenue
 4   New York, New York 10166
     Telephone: (212) 294- 6700
 5   Facsimile: (212) 294-4700
 6   Cardelle B. Spangler (admitted pro hac vice)
     cspangler@winston.com
 7   WINSTON & STRAWN LLP
     35 West Wacker Drive
 8   Chicago, Illinois 60601
     Telephone: (312) 558-5600
 9   Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
12   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
13   Facsimile: (213) 615-1750
14   Jeanifer E. Parsigian (SBN: 289001)
     jparsigian@winston.com
15   WINSTON & STRAWN LLP
     101 California St., 35th Floor
16   San Francisco, California 94111
     Telephone: (415) 591-1000
17   Facsimile: (415) 591-1400
18
     Attorneys for Plaintiffs
19
20                          UNITED STATES DISTRICT COURT
21          CENTRAL DISTRICT OF CALIFORNIA -WESTERN DIVISION
22                                           Case No. 2:19-cv-01717-RGK-AGR
      ALEX MORGAN, et al.,
23                                           Assigned to: Judge R. Gary Klausner
                   Plaintiffs/Claimants,
24                                           DECLARATION OF DIANA HUGHES
      v.                                     LEIDEN
25
      UNITED STATES SOCCER
26    FEDERATION, INC.,
27                 Defendant/Respondent.
28                                               1
       DECL. OF DIANA HUGHES LEIDEN IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX
                                        PARTE APPLICATION
                                  CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 88-1 Filed 10/22/19 Page 2 of 7 Page ID #:968



 1         I, Diana Hughes Leiden, hereby declare, under penalty of perjury, as follows:
 2         1.     I am a partner of Winston & Strawn LLP, counsel for the Plaintiffs Alex
 3   Morgan, et al. (“Morgan Plaintiffs”), in this matter. I make this declaration based on
 4   my personal knowledge and in support of the Morgan Plaintiffs’ Opposition to
 5   Defendant United States Soccer Federation’s (“USSF”) Ex Parte Application for Leave
 6   to File a Sur-Reply to the Morgan Plaintiffs’ Motion for Class Certification.
 7         2.     I am personally familiar with the facts set forth in this declaration. If called
 8   as a witness, I could and would competently testify to the matters stated herein.
 9         3.     Attached as Exhibit A is a true and correct copy of the October 18, 2019
10   Email Correspondence Regarding the USSF’s Ex Parte Application between attorneys
11   for the USSF and attorneys for the Morgan Plaintiffs.
12
13         I declare under penalty of perjury that the foregoing is true and correct.
14
15   Executed on this 22nd day of October, 2019 in Los Angeles, California.
16
                                                 /s/ Diana Hughes Leiden
17                                                 Diana Hughes Leiden
18
19
20
21
22
23
24
25
26
27
28                                               1
       DECL. OF DIANA HUGHES LEIDEN IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX
                                        PARTE APPLICATION
                                  CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 88-1 Filed 10/22/19 Page 3 of 7 Page ID #:969




           EXHIBIT A
Case 2:19-cv-01717-RGK-AGR Document 88-1 Filed 10/22/19 Page 4 of 7 Page ID #:970


    From:            Leiden, Diana Hughes
    To:              Luce, Cheryl A; Kessler, Jeffrey L.; Feher, David G.; Spangler, Cardelle B.; Parsigian, Jeanifer E.; Tsukerman, Lev
    Cc:              McLaughlin, Ellen; Finkel, Noah A.; Stolzenbach, Brian; Egan, Chantelle C; Peters, Kristen M.; Fowler, Sara Eber
    Subject:         RE: Morgan v. US Soccer - Ex Parte Motion for Leave to File Sur-Reply
    Date:            Friday, October 18, 2019 4:30:00 PM


   Cheryl,

   The hearing was canceled on Tuesday, so your proposed application nearly a week later is not timely
   in any event. The fact that Judge Klausner will not hear oral argument (which is his general practice)
   does not provide any basis for USSF to unilaterally submit additional briefing. Furthermore, the reply
   evidence and case law Plaintiffs submitted was directly in response to arguments made in USSF’s
   opposition. I am unaware of any authority precluding a moving party from citing authority or
   presenting evidence in a class certification reply brief in order to address the opposing party’s
   arguments. Plaintiffs will oppose the ex parte. Thank you for confirming that USSF will not be
   attaching a proposed sur-reply brief to the application (or, I assume, putting any of the substance
   into the ex parte application).

   Diana

    Diana Hughes Leiden
    Partner
    Winston & Strawn LLP
    T: +1 213-615-1700
    D: +1 213-615-1924
    F: +1 213-615-1750
    winston.com




   From: Luce, Cheryl A <CLuce@seyfarth.com>
   Sent: Friday, October 18, 2019 2:22 PM
   To: Leiden, Diana Hughes <DHLeiden@winston.com>; Kessler, Jeffrey L. <JKessler@winston.com>;
   Feher, David G. <DFeher@winston.com>; Spangler, Cardelle B. <CSpangler@winston.com>;
   Parsigian, Jeanifer E. <JParsigian@winston.com>; Tsukerman, Lev <LTsukerman@winston.com>
   Cc: McLaughlin, Ellen <EMcLaughlin@seyfarth.com>; Finkel, Noah A. <NFinkel@seyfarth.com>;
   Stolzenbach, Brian <BStolzenbach@seyfarth.com>; Egan, Chantelle C <CEgan@seyfarth.com>;
   Peters, Kristen M. <kmpeters@seyfarth.com>; Fowler, Sara Eber <SFowler@seyfarth.com>
   Subject: RE: Morgan v. US Soccer - Ex Parte Motion for Leave to File Sur-Reply


   Diana,

   We had intended to address the points contained in our proposed sur-reply at the hearing, but as you
   know, the court canceled the hearing. We would like to provide the court with the benefit of Defendant’s
   response to Plaintiffs’ untimely evidence and authorities. The specific evidence and authorities are the
   facts in the new declarations attached to Plaintiffs’ reply and the authorities analyzing Equal Pay Act
Case 2:19-cv-01717-RGK-AGR Document 88-1 Filed 10/22/19 Page 5 of 7 Page ID #:971


   claims cited for the first time in the reply. It was never our intent to attach a proposed sur-reply to our
   filing.

   Regards,

   Cheryl




   Cheryl A Luce | Associate | Seyfarth Shaw LLP
   233 S. Wacker Drive | Suite 8000 | Chicago, Illinois 60606-6448
   Direct: +1-312-460-5838 | Fax: +1-312-460-7838
   cluce@seyfarth.com | www.seyfarth.com




   The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual
   or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination,
   distribution or copying of this communication is strictly prohibited.


   From: Leiden, Diana Hughes <DHLeiden@winston.com>
   Sent: Friday, October 18, 2019 4:07 PM
   To: Luce, Cheryl A <CLuce@seyfarth.com>; Kessler, Jeffrey L. <JKessler@winston.com>; Feher, David
   G. <DFeher@winston.com>; Spangler, Cardelle B. <CSpangler@winston.com>; Parsigian, Jeanifer E.
   <JParsigian@winston.com>; Tsukerman, Lev <LTsukerman@winston.com>
   Cc: McLaughlin, Ellen <EMcLaughlin@seyfarth.com>; Finkel, Noah A. <NFinkel@seyfarth.com>;
   Stolzenbach, Brian <BStolzenbach@seyfarth.com>; Egan, Chantelle C <CEgan@seyfarth.com>;
   Peters, Kristen M. <kmpeters@seyfarth.com>; Fowler, Sara Eber <SFowler@seyfarth.com>
   Subject: RE: Morgan v. US Soccer - Ex Parte Motion for Leave to File Sur-Reply


   [EXT. Sender]


   Cheryl,

   Plaintiffs filed the reply brief on October 7. Given that there appears to be no reason to wait two
   weeks to seek this relief (which under the rules and Judge Klausner’s standing order must be
   “extraordinary relief”), we will oppose. Even if this request was timely made, we also do not believe
   that a sur-reply is warranted. If you’d like to provide the specific evidence or authority you have an
   issue with, we will consider. Please also confirm immediately that USSF will not be attaching any
   proposed sur-reply to the ex parte application, as that would be a misuse of an ex parte application
   to supplement the record without permission.

   Diana
Case 2:19-cv-01717-RGK-AGR Document 88-1 Filed 10/22/19 Page 6 of 7 Page ID #:972


    Diana Hughes Leiden
    Partner
    Winston & Strawn LLP
    T: +1 213-615-1700
    D: +1 213-615-1924
    F: +1 213-615-1750
    winston.com [winston.com]




   From: Luce, Cheryl A <CLuce@seyfarth.com>
   Sent: Friday, October 18, 2019 1:44 PM
   To: Kessler, Jeffrey L. <JKessler@winston.com>; Feher, David G. <DFeher@winston.com>; Spangler,
   Cardelle B. <CSpangler@winston.com>; Leiden, Diana Hughes <DHLeiden@winston.com>; Parsigian,
   Jeanifer E. <JParsigian@winston.com>; Tsukerman, Lev <LTsukerman@winston.com>
   Cc: McLaughlin, Ellen <EMcLaughlin@seyfarth.com>; Finkel, Noah A. <NFinkel@seyfarth.com>;
   Stolzenbach, Brian <BStolzenbach@seyfarth.com>; Egan, Chantelle C <CEgan@seyfarth.com>;
   Peters, Kristen M. <kmpeters@seyfarth.com>; Fowler, Sara Eber <SFowler@seyfarth.com>
   Subject: Morgan v. US Soccer - Ex Parte Motion for Leave to File Sur-Reply


   Counsel:

   Defendant intends to move for leave to file a sur-reply in opposition to Plaintiffs’ motion for class
   certification on an ex parte basis. The basis for the motion is that Plaintiffs’ reply contained new evidence
   and cited new legal authorities that were not contained in Plaintiffs’ opening brief. Defendant wishes to
   address the new evidence and authorities in a short sur-reply in time for the court’s consideration before
   ruling on the motion. Defendant’s plan is to file the motion on Monday, October 21 at the earliest.

   Pursuant to Local Rule 7-19.1, please let us know if Plaintiffs would like to discuss further.

   Thank you,

   Cheryl




   Cheryl A Luce | Associate | Seyfarth Shaw LLP
   233 S. Wacker Drive | Suite 8000 | Chicago, Illinois 60606-6448
   Direct: +1-312-460-5838 | Fax: +1-312-460-7838
   cluce@seyfarth.com | www.seyfarth.com




   The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual
   or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination,
   distribution or copying of this communication is strictly prohibited.
Case 2:19-cv-01717-RGK-AGR Document 88-1 Filed 10/22/19 Page 7 of 7 Page ID #:973



   The contents of this message may be privileged and confidential. If this message has been received in error, please delete it without
   reading it. Your receipt of this message is not intended to waive any applicable privilege. Please do not disseminate this message without
   the permission of the author. Any tax advice contained in this email was not intended to be used, and cannot be used, by you (or any
   other taxpayer) to avoid penalties under applicable tax laws and regulations.
